Orders denying motions to vacate third-party subpoenas unanimously reversed, on the law, and the subpoenas vacated, without costs. Both subpoenas were void on their face as neither was issued within two years from the date of the recited judgment (Civ. Prae. Act, § 779, subd. 2). Order denying motion to vacate third-party order unanimously affirmed, on the facts and on the law, without costs. Issues of fact are presented whether the person to whom the order is directed has property of the judgment debtor. Furthermore, a sufficient showing was made to the court at the time the order was granted. (Civ. Prae. Act, § 779, subds. 1, 3.) Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.